   Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 1 of 9 PageID #:3218




                   IN THE UNITED STATES DISTRICT COURT FOR
              THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

FAHRIDA KURNIAWATI and VINI                            )
WULANDARI, as Co-Special Administrators                )
In re Lion Air Flight JT 610 Crash                     )
of the Estate of HARVINO, deceased,                    )
                                                       )              Lead Case: I:18-cv-07686
                               Plaintiffs,             )
       v.                                              )              This filing applies to
                                                       )              Case No.: I:19-cv-00797
THE BOEING COMPANY, a corporation,                     )
                                                       )
                               Defendant.              )

               REPLY IN SUPPORT OF AMENDED MOTION REGARDING
              FAHRIDA KURNIAWATI and VINI WULANDARI REMAINING
                   AS CO-SPECIAL ADMINISTRATORS (DOC. 253)

       NOW COMES Vini Wulandari, co-special administrator of the Estate of Harvino,

deceased, and for her reply in support of her amended motion regarding Fahrida Kurniawati and

Vini Wulandari remaining as co-special Administrators of the Estate of Harvino, deceased, states

as follows:

       1.       In relation to this reply brief, is first important to note that on November 19, 2019,

this Court granted undersigned counsel’s oral motion to amend the motion previously filed on

behalf of Ms. Wulandari (Doc. 253) to reflect Ms. Wulandari’s request that both she and Ms.

Kurniawati remain as co-special administrators (See transcript, Doc. 260, pg.6-7). As set forth

herein, there is nothing in the Response Brief filed by the Lessmeister Firm that demonstrates

that it would appropriate for this Court to remove a properly-appointed co-special administrator

given the circumstances as they presently exist.

       2.       Regarding the arguments made by Ms. Kurniawati and her counsel regarding it

being in “the best interest of the children for their mother to look after them,” it was their mother,

Ms. Kurniawati, who was thought it was appropriate and in the best interest of her children to



                                                   1
   Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 2 of 9 PageID #:3219




have Ms. Wulandari act as a co-administrator of the estate. What has changed since then that

makes it now no longer in the children’s best interest to have two special administrators? The

fabricated claim regarding Ms. Wulandari being arrested for bribery in Nairobi is baseless and

false. The exhibits attached to Ms. Kurniawati’s motion are unsubstantiated stories from very

questionable news sources. Ms. Wulandari has never been arrested or charged with any crime,

and she is not an attorney in Indonesia or anywhere. See affidavit signed by Ms. Wulandari

attached hereto as Exhibit A. Not one United States news outlet has reported on this issue. The

Lessmeister Firm had an obligation to research the reliability and accuracy of information before

presenting it to the Court. Said stories, and the claims made relating to said stories, should be

disregarded.

       3.      Unfortunately, this is not the first time that the Lessmeister Firm has presented

inaccurate or incomplete information to the Court.           For example, the Lessmeister Firm

demonstrated their lack of candor on several previous occasions when they made the following

statements to this Court and other courts: (a) the Lessmeister Firm, in its initial filing before this

Court seeking to have Ms. Wulandari removed (Doc. 237, Motion to Substitute Counsel),

completely omitted from its pleading the fact that Ms. Wulandari was appointed a co-special

administrator; (b) The Lessmeister Firm, in its motion filed before Judge Flannery in the Circuit

Court of Cook County, omitted from its motion the very crucial fact that the case had been

previously removed to federal court (copy of motion attached hereto as Exhibit B); and (c) The

Lessmeister Firm’s state court motion also stated that “Mr. Gardiner represents passengers from

that flight.” This firm does not represent Lion Air passengers.

       4.      Regarding the Lessmeister Firm’s repeated statements about the Indonesian

Decree granting Ms. Kurniawati custody of her children, and no one having contested said




                                                  2
   Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 3 of 9 PageID #:3220




decree (Doc. 265,¶1, 19), a translated copy has not been provided by the Lessmeister Firm, so it

would not be possible for anyone other than those fluent in Bahasa Indonesian to even

understand the documents.        Moreover, even accepting the Lessmeister Firm’s representations

regarding the document as true, the decree itself still does nothing support the firm’s claim that it

would be improper for Ms Wulandari to continue on as co-special administrator. That is because

per the Wrongful Death Act a special administrator need not be an heir of the decedent, nor a

guardian of the heirs of the decedent. See 740 ILCS 180/2.1:

       …upon motion of any person who would be entitled to a recovery under this Act,
       and after such notice to the party's heirs or legatees as the court directs, and
       without opening of an estate, may appoint a special administrator for the deceased
       party for the purpose of prosecuting or defending the action. If there is more than
       one special administrator appointed and one of the administrators is a corporation
       qualified to act as a representative of the estate of a decedent and if the
       compensation of the attorney or attorneys representing the special administrators
       is solely determined under a contingent fee arrangement, then upon petition and
       approval by the court, the special administrator which is a corporation shall not
       participate in or have any duty to review the prosecution of the action, to
       participate in or review the appropriateness of any settlement of the action, or to
       participate in or review any determination of the appropriateness of any fees
       awarded to the attorney or attorneys employed in the prosecution of the action.

       5.          The Wrongful Death Act thus clearly only states that a heir, or person entitled to

recovery under the Wrongful Death Act, has to be the one to file the initial motion to have a

person appointed special administrator. And as noted, that was done here, as Ms. Kurniawati

filed the original motion seeking to have both herself and Ms. Wulandari appointed as co-special

administrators.     The statute does not state that it has to be an heir who is appointed as special

administrator. Indeed, the statute even makes reference to a corporation being appointed as a co-

special administrator. 740 ILCS 180/2.1.

       6.         Likewise, the Lessmeister Firm’s claim that allowing Ms. Wulandari to remain as

co-special administrator would be “an improper modification of the Indonesian Custody Decree”




                                                   3
   Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 4 of 9 PageID #:3221




(Doc. 265,¶15), is similarly baseless. There is nothing in the Wrongful Death Act section

regarding appointment of a special administrator that has anything to do with the custody of

minor beneficiaries under the Act. The Lessmeister Firm is essentially asking this Court to read

into the Wrongful Death Act a requirement that when minor children are involved, the sole

individuals who may be appointed special administrators are those who have custody of the

minors. There is absolutely no basis for this Court to interpret the statute in the way that the

Lessmeister Firm suggests.

       7.      The Lessmeister Firm’s analysis regarding the UCCJA and international custody

laws (Doc. 265,¶17-18) similarly has absolutely nothing to do with the motions at hand. Again,

the custody of Harvino’s children is not at issue. It is not at issue because it plays no role in the

determination of who can act as a special administrator under the Wrongful Death Act.

       8.      The Lessmeister Firm claims that Ms. Wulandari has not cited any law that would

allow the Court to set aside the Indonesian decree. (Doc. 265,¶20). But Ms. Wulandari is not

attempting to set aside the Indonesian decree. She is not attempting to do so because the

Indonesian Decree plays no role in the Court determining this narrow issue of the appointment of

a special administrator under the Wrongful Death Act.

       9.      The Lessmeister Firm also again repeats its inaccurate claim that 735 ILCS 5/2–

1008(b) provides a statutory basis for seeking to remove Ms. Wulandari. (Doc. 265,¶26). As

noted previously, 735 ILCS 5/2–1008(b) allows a party to proceed with an action against an

opponent who dies during litigation by having a special representative appointed to defend the

action. That is clearly not the situation here, where a special administrator, as referenced in the

Wrongful Death Act (740 ILCS 180/2.1), was already properly appointed by the Law Division.




                                                 4
   Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 5 of 9 PageID #:3222




Once again, the Lessmeister Firm exhibits a reckless indifference to its duties as officers of this

Court.

         10.   The cases cited by the Lessmeister Firm in their response brief similarly do not

support their claim that it would be proper for this Court to remove Ms. Wulandari as a co-

special administrator. The Mohica v. Cvejin case, for example, was a breach of contract case and

the opinion addressed a dispute over whether it was proper for a court to have appointed a

paralegal at the Plaintiff’s law firm as the plaintiff special representative pursuant to 735 ILCS

5/2-1008 when no notice was provided to the decedent’s heirs. 2013 IL App (1st) 11695. Here,

notice was clearly provided, and this is a wrongful death case, not a breach of contract case.

Thus, the Wrongful Death Act applies.

         11.   In Baez v. Rosenberg, 409 Ill.App.3d 525(1st Dist. 2011), another case cited by

the Lessmeister Firm, the court determined that the mother of the decedent was no longer entitled

to the appointment of special administrator because it came to light that the decedent had a

daughter who was the sole beneficiary under the Wrongful Death Act. As noted, the Wrongful

Death Act does require that the petition to appoint a special administrator be brought by one

“entitled to recover under t[he] Act.” Because the grandmother was not entitled to recover under

the Act anymore, the court had to look to the petition filed on behalf of the daughter who was

eventually determined to be the sole beneficiary under the Act. Unlike in Baez, however, here

there is no dispute that Ms. Kurniawati is an individual “entitled to recovery under the Act,” and

that she was the one who brought the original petition seeking to have both her and Ms.

Wulandari appointed as co-special administrators.

         12.   Likewise, the Mio v. Alberto-Culver Co. case cited by the Lessmeister Firm in its

brief is again entirely distinguishable from the situation here. 306 Ill.App.3d 822 (2nd Dist.




                                                5
   Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 6 of 9 PageID #:3223




1999). In that case, a mother of a decedent who was not entitled to recovery under the Wrongful

Death Act represented herself to be an heir entitled to recovery. The mother then was appointed

special administrator and filed her own lawsuit, separate from a lawsuit previously filed by the

decedent’s husband, who had been previously been appointed special administrator. Here, there

was no back door scheme or false representations made. Ms. Kurniawati herself sought the very

appointment that she is now trying to claim is invalid.

         13.   Ms. Kurniawati’s other claim that she “no longer trusts Mr. Gardiner and prefers

to be represented by a firm that has a Muslim Attorney” (Doc. 265,¶2) also bears no relevance to

the motions at issue now, because Ms. Wulandari and the undersigned counsel has made it clear

that they have no objection to allowing the Lessmeister Firm to continue representing Ms.

Kurniawati. (See Doc. 264,¶3; Doc. 260, pg 6-7).          And regarding the issue of a Muslim

attorney, that claim also cannot be given any significant amount of weight because Gardiner

Koch Weisberg & Wrona, the undersigned counsel, does indeed have a Muslim attorney on its

staff.

         14.   The fact that Ms. Kurniawati received funds through the Boeing Financial

Assistance Fund is also wholly irrelevant to the instant motions, but the Lessmeister Firm

continues to bring it up in its filings. The Boeing Financial Assistance Fund had nothing to do

with any formal litigation. Moreover, Ms. Wulandari has repeatedly stated in filings to this

Court that she is not seeking any financial recovery from any settlement or verdict that may be

obtained here, and that the distribution percentage of seven-eighths to the children and one-

eighth to Ms. Kurniawati are not contested.




                                                 6
   Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 7 of 9 PageID #:3224




        15.     The Lessmeister Firm’s failure to set forth any sufficient legal basis for removing

Ms. Wulandari, necessitates that his Honorable Court order that both Ms. Wulandari and Ms.

Kurniawati remain as a co-special administrators.

        16.     The Lessmeister Firm failed to address Ms. Wulandari’s main contention, that

Ms. Kurniawati, in refusing to communicate with Ms. Wulandari, and refusing to negotiate with

Boeing at the November 14, 2019 mediation, clearly was not acting in the best interests of the

children. As on that date, and as has been true for the past year, our firm has been prepared to

continue to work for the best interests of the children. The Will v. Northwestern University case,

also referenced by the Lessmeister Firm, stands for the proposition that the interests of the

children are paramount. In that case, the court explained that the decision to settle a case can be

removed from a parent that is not acting in the best interests of minors. 378 Ill. App. 3d 280, 294

(1st Dist. 2007)(“when a minor is involved, ‘the …court has a duty to prevent the rejection of

settlement offers which in the minor's best interests should be accepted’ and, should this impede

upon the minor's guardian or parents' ability to control the direction of the case, then so be

it.”)(internal citations omitted).

        WHEREFORE, Vini Wulandari, co-special administrator of the Estate of Harvino,

deceased, requests this Court order that both Fahrida Kurniawati and Vini Wulandari remain as

co-special Administrators of the Estate of Harvino, deceased, , and with each being obligated to

participate in this case, and all settlement efforts, in good faith.


Dated: December 17, 2019                        Respectfully submitted,
                                                VINI WULANDARI, Co-Special
                                                Administrator of the Estate of Harvino, deceased

                                                /s/ Thomas G. Gardiner




                                                    7
Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 8 of 9 PageID #:3225




                                   Thomas G. Gardiner (ARDC No. 6180243)
                                   John R. Wrona (ARDC No. 6244155)
                                   Shannon V. Condon (ARDC No. 6308781)
                                   GARDINER KOCH WEISBERG & WRONA
                                   53 West Jackson Blvd., Suite 950
                                   Chicago, IL 60604
                                   Ph: (312) 362-0000
                                   Fax: (312) 362-0440
                                   tgardiner@gkwwlaw.com
                                   jwrona@gkwwlaw.com
                                   scondon@gkwwlaw.com




                                      8
   Case: 1:18-cv-07686 Document #: 273 Filed: 12/17/19 Page 9 of 9 PageID #:3226




                             CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2019, I electronically filed this REPLY IN
SUPPORT OF AMENDED MOTION REGARDING FAHRIDA KURNIAWATI and
VINI WULANDARI REMAINING AS CO-SPECIAL ADMINISTRATORS with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing upon all
counsel of record via CM/ECF.



                                                /s/ Thomas G. Gardiner

                                                GARDINER KOCH WEISBERG & WRONA
                                                53 West Jackson Blvd., Suite 950
                                                Chicago, IL 60604
                                                Ph: (312) 362-0000




                                            9
